Title: From George Washington to Major General Robert Howe, 9 October 1779
From: Washington, George
To: Howe, Robert


        
          Dear Sir
          Head Quarters West Point 9th Octobr 1779.
        
        I have been favd with yours of yesterday. Since I explained to you my motives for directing a change of your position, it has been my wish that you should take such an one, as would enable at the shortest notice to prevent the escape of the enemy by land should they attempt it, but at the same time to have a regard to your own safety. The particular spot I leave to your own discretion and judgment after having fully reconnoitered the Country. Your objection to taking a position too near the probable point of interception, lest it might create a jealousy of your design, is well founded, and I should therefore think that which would serve the double purpose of security and annoyance if necessary, the most eligible.
        General Heath this day transmitted to me the determination of Sir Henry Clinton respecting the rule to be observed in future for admission of persons wanting to go from the Country to the City of New York. This as it regards the Inhabitants of the State I shall transmit to His Excellency Governor Clinton. But as a complaint is made on the part of the enemy of the too great frequency of Flags, I think it would be proper in you to give orders to the Officers upon your advanced

posts to suffer none to pass conducted by Officers of Militia except they have the sanction of the Governor of the state. I am &c.
        
          P.S. Be pleased to forward the inclosed immediately to Major Tallmadge.
        
      